



Exhibit 10.2
May 23, 2016
Elliott Associates, L.P.
Elliott International, L.P.
Elliott International Capital Advisors Inc.
40 West 57th Street
New York, NY 10019
Attention: Joseph Jackson


Ladies and Gentlemen:
Reference is made in this letter agreement (the “Agreement”) to a proposed
Stockholder Voting and Support Agreement (the “Support Agreement”) to be entered
into by Ares Capital Corporation, a Maryland corporation (“Ares”), Elliott
Associates, L.P., a Delaware limited partnership (“Elliott”), and Elliott
International, L.P., a Cayman Islands limited partnership (“Elliott
International”), in connection with the proposed acquisition of American
Capital, Ltd., a Delaware corporation (the “Company”), by Ares (the
“Transaction”), to be effected by a definitive agreement with respect to the
Transaction (the “Transaction Agreement”). Elliott, Elliott International and
Elliott International Capital Advisors Inc., a Delaware corporation, are
collectively referred to herein as the “Elliott Parties”.
In consideration for, among other things, the willingness of the Elliott Parties
to support the Transaction and the Transaction Agreement, the parties hereby
agree that they shall use their reasonable best efforts to enter into a
settlement agreement (the “Settlement Agreement”), provided that discussions
among the parties regarding the Settlement Agreement shall take place commencing
at 4:00 pm Eastern Time on May 27, 2016 with a target of completing such
discussions by 8:00 am Eastern Time on June 6, 2016. Such Settlement Agreement
shall provide, among other things, that in the event the proposed Transaction is
terminated (a “Termination Event”), whether as a result of the Company’s failure
to obtain stockholder approval for the Transaction at a stockholder meeting held
for such purpose or the termination of the Transaction Agreement by any party
thereto for any reason, the Company agrees, as promptly as practicable following
such Termination Event, to appoint four (4) individuals to the Company’s Board
of Directors (the “Board”) to replace four (4) incumbent members of the Board,
with one (1) such individual to be selected by the Elliott Parties and with the
three (3) additional individuals to be independent directors to be mutually
agreed by the Company and the Elliott Parties. The three (3) additional
independent directors shall be selected following the receipt of input from
certain major stockholders of the Company. The Board size shall not be greater
than ten (10) members at such time. The new directors shall be nominated to
serve as directors at the Company’s 2017 annual meeting of stockholders and
shall be appointed to appropriate committees of the Board promptly following
their appointment to the Board. A new Chairman of the Board (other than the
incumbent) shall be selected by the newly reconstituted Board from the
then-existing directors. The parties further agree to include other customary
provisions in the Settlement Agreement, including a standstill and voting
agreement by the Elliott Parties and mutual non-disparagement provisions.
The Company agrees to reimburse the Elliott Parties for their reasonable,
documented out-of-pocket fees and expenses incurred in connection with their
involvement with the Company,




--------------------------------------------------------------------------------




including but not limited to expenses incurred in connection with the
Transaction and the Support Agreement, provided that such reimbursement will not
exceed $3.0 million in the aggregate, with $1.5 million to be paid within five
(5) calendar days after the execution of the Support Agreement and $1.5 million
to be paid upon the earlier of a Termination Event or the closing of the
Transaction.
Prior to a Termination Event, the Company and the Elliott Parties will each
refrain from making, and will cause their respective affiliates not to make, any
statement or announcement that both relates to and constitutes an ad hominem
attack on, or that both relates to and otherwise disparages, impugns or is
reasonably likely to damage the reputation of, the other party or its
affiliates. In addition, the Elliott Parties will publicly disclose their entry
into the Support Agreement and this Agreement, and the terms thereof, and make
such other disclosures as required in its filings with the Securities and
Exchange Commission.
In addition, this Agreement confirms that the Company’s 2016 annual meeting of
stockholders will not be held on July 29, 2016, as previously announced by the
Company in its Current Report on Form 8-K, dated March 17, 2016. It is the
current intention of the Company to hold its 2016 annual meeting of stockholders
in conjunction with the Company’s special meeting of stockholders for the
purpose of approving the Transaction (the “Meeting”), which Meeting is likely to
be held in late summer or early fall of 2016. Provided that a Termination Event
has not occurred, the Elliott Parties agree to vote all shares of the Company’s
common stock beneficially owned by the Elliott Parties in favor of the slate of
directors nominated by the Board at the Meeting. The Elliott Parties represent
and warrant that pursuant to the Support Agreement, Elliott and Elliott
International have agreed to vote all shares of the Company’s common stock
beneficially owned by Elliott and Elliott International in favor of the
Transaction, in favor of the say-on-pay merger vote in connection with the
Transaction and in favor of any other matters related to the Transaction that
may be presented by the Company at the Meeting; provided, however, that in the
event Institutional Shareholder Services Inc. (“ISS”) or Glass Lewis & Co., LLC
(“Glass Lewis”) recommends otherwise with respect to the say-on-pay merger vote
or any other compensation-related proposal, Elliott and Elliott International
will be permitted to vote as to such proposal as they elect in their sole
discretion.
The parties hereto acknowledge and agree that in the event of an actual or
threatened violation of this Agreement, immediate and irreparable harm or injury
would be caused for which money damages would not be an adequate remedy.
Accordingly, the parties acknowledge and agree that, in addition to any and all
other remedies which may be available to such parties at law or equity, each
such party shall be entitled to seek an injunction or injunctions to prevent
breaches of this Agreement and to seek to enforce specifically the terms and
provisions of this Agreement without any requirement for the securing or posting
of any bond in connection with such remedy. In the event that any action shall
be brought in equity to enforce the provisions of this Agreement, neither party
shall allege, and both parties hereby waive the defense, that there is an
adequate remedy at law.
This Agreement shall be governed and construed in accordance with the laws of
the State of Delaware, without regard to the conflict of law principles thereof.
All notices, consents, requests, instructions, approvals and other
communications provided for herein and all legal process in regard hereto shall
be in writing and shall be deemed validly given, made or served, if (a) given by
email, when such email is sent to the email address set forth below and the
appropriate confirmation is received or (b) if given by any other means, when
actually received during normal business hours at the address specified in this
subsection:


2

--------------------------------------------------------------------------------




If to the Company:
American Capital, Ltd.
Two Bethesda Metro Center, 14th Floor
Bethesda, MD 20814
Attention: Samuel A. Flax
Telephone: (301) 951-6122
Facsimile: (301) 654-6714
Email: Sam.Flax@americancapital.com


With copies (which shall not constitute notice) to:
Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, NY 10036
Attention: Richard J. Grossman,
David J. Goldschmidt
Telephone: (212) 735-2116, (212) 735-3574
Facsimile: (917) 777-2116, (917) 777-3574
Email: Richard.Grossman@skadden.com,
David.Goldschmidt@skadden.com


If to the Elliott Parties or any member thereof:
Elliott Associates, L.P.
Elliott International, L.P.
Elliott International Capital Advisors Inc.
40 West 57th Street
New York, NY 10019
Attention: Joseph Jackson
Telephone: (212) 974-6000
Facsimile: (212) 974-2092
Email: JJackson@elliottmgmt.com
With copies (which shall not constitute notice) to:
Olshan Frome Wolosky LLP
1325 Avenue of the Americas
New York, NY 10019
Attention: Steve Wolosky
Telephone: (212) 451-2333
Facsimile: (212) 451-222
Email: SWolosky@olshanlaw.com
This Agreement may be executed in two or more counterparts (delivery of which
may be by facsimile or via email as a portable document format (.pdf)) which
together shall constitute a single agreement.
[Signature Pages Follow]


3

--------------------------------------------------------------------------------






Please confirm your agreement with the foregoing by signing and returning one
copy of this letter agreement to the undersigned.


Very truly yours,

AMERICAN CAPITAL, LTD.


By: /s/ Samuel A. Flax         
Name: Samuel A. Flax
Title:     Executive Vice President and
General Counsel






































[Signature Page to Letter Agreement]



--------------------------------------------------------------------------------






AGREED AND ACKNOWLEDGED
(as of the date indicated above):

ELLIOTT ASSOCIATES, L.P.

By: Elliott Capital Advisors, L.P., as General Partner
By: Braxton Associates, Inc., as General Partner
By: /s/ Elliot Greenberg     
Name: Elliot Greenberg
Title: Vice President


ELLIOTT INTERNATIONAL, L.P.

By: Elliott International Capital Advisors Inc., as Attorney-in-Fact
By: /s/ Elliot Greenberg     
Name: Elliot Greenberg
Title: Vice President


ELLIOTT INTERNATIONAL CAPITAL ADVISORS INC.
By: /s/ Elliot Greenberg     
Name: Elliot Greenberg
Title: Vice President




















[Signature Page to Letter Agreement]

